—Judgment, Supreme Court, New York County, rendered May 19, 1977, convicting defendant, on jury verdict, of manslaughter in the first degree (Penal Law, § 125.20), and sentencing him to an indeterminate term of imprisonment of 8 to 24 years, is modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to an indeterminate term of imprisonment of which the minimum shall be six years and the maximum shall be 18 years, and the judgment is otherwise affirmed. Defendant was convicted of manslaughter in the first degree arising out of a fight in which he stabbed to death the other participant who the jury could find was essentially unarmed. The indictment being for murder in the second degree, the defendant during the trial offered to plead guilty to the crime of manslaughter in the first degree with a sentence whose maximum would not exceed 10 years and whose minimum would be three and one-third or five years, depending upon whether defendant was a predicate felon. The court promised quite clearly that that was the sentence it would impose. However, when in the course of the allocution defendant gave a version of the incident which indicated that he might have a viable defense of self-defense, the court refused to accept the plea; the case proceeded to verdict; the jury convicted defendant of manslaughter in the first degree; the court sentenced the defendant to an indeterminate term of imprisonment of 8 to 24 years. We think that on the facts of this case, the disparity between the sentence the court promised on the plea and that which the court ultimately imposed was so great as to raise a serious *506question at least as to the appearance that the defendant may have been punished for exercising his right to have a jury decide whether he had a defense of self-defense, especially as it was really the court and the District Attorney who refused to permit the defendant to plead in view of defendant’s statement as to what happened. We are well aware that plea bargains, as the term implies, commonly involve a plea and sentence less than what would be imposed after a jury verdict. There is therefore nothing questionable about the fact that a sentence imposed after verdict of guilty is more than that which would have been imposed after plea negotiations had resulted in a plea to a lesser crime, or even to the same crime. As the bargained plea is customarily a plea whose consequence will be less than what the parties expect would be a proper sentence absent the plea, it is not surprising that the sentence imposed absent the plea is greater than the sentence expected on the plea. But the sentence imposed, absent the plea, must still be a sentence which is just and proper in relation to the facts of the particular case and does not penalize defendant (beyond the loss of his plea bargain) for going to verdict. In the present case, the proposed plea bargain and the court’s promise both took place after the prosecution’s chief - witness had testified; and after there had been evidence that defendant had tried to induce that witness to testify that the killing took place in self-defense, that defendant and not the prosecution knew where two missing witnesses were, and that defendant had said to the witness who testified that those two witnesses would not appear. Thus the court at the time it made its conditional promise of sentence of a plea bargain knew just about as much about the case as it knew at the time of the ultimate sentence. Further, the jury verdict of guilty was not for any greater crime than the defendant’s bargained plea would have involved, i.e., manslaughter in the first degree. Defendant’s previous criminal record appears to have been largely nonviolent drug related crimes. In these circumstances, the difference between the sentence the court had conditionally promised, 3 Vs to 10 years, and that ultimately imposed, 8 to 24 years, is so great as to perhaps create the appearance that the defendant was being punished for proceeding to verdict, rather than receiving merely the sentence which his crime and record justified. To correct that appearance, while at the same time not unduly depreciating the gravity of the crime and of society’s condemnation of this crime, we reduce the sentence to an indeterminate sentence of 6 to 18 years imprisonment. We have considered defendant’s remaining contentions and deem them to be without merit. Concur—Murphy, P. J., Sullivan, Markewich and Silverman, JJ.